EXHIBIT SLIDE PRESENTATION National Penn Bancshares, Inc. 2nd Quarter 2008Earnings Webcast Safe Harbor RegardingForward Looking Statements This presentation contains forward-looking information about National Penn Bancshares, Inc. that is intended to becovered by the safe harbor for forward-looking statements provided by the Private Securities Litigation Reform Act of1995. Forward-looking statements are statements that are not historical facts. These statements can be identified bythe use of forward-looking terminology such as "believe," "expect," "may," "will," "should,'' "project," "plan,'' "seek,""intend,'' or "anticipate'' or the negative thereof or comparable terminology, and include discussions of strategy,financial projections and estimates and their underlying assumptions, statements regarding plans, objectives,expectations or consequences of announced transactions, and statements about the future performance, operations,products and services of National Penn Bancshares and its subsidiaries. National Penn Bancshares cautions readersnot to place undue reliance on these statements. National Penn Bancshares' business and operations are subject to a variety of risks, uncertainties and other factors.Consequently, actual results and experience may materially differ from those contained in any forward-lookingstatements.
